Case: 19-50542      Document: 00515245155         Page: 1    Date Filed: 12/20/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                      December 20, 2019
                                      No. 19-50542
                                                                         Lyle W. Cayce
                                                                              Clerk

DAVID H. MCCALLISTER,

                                                 Plaintiff-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE,  CORRECTIONAL   INSTITUTIONS   DIVISION;  TEXAS
DEPARTMENT OF CRIMINAL JUSTICE; CORRECTIONAL INSTITUTION
DIVISION DIRECTOR; UNIVERSITY OF TEXAS MEDICAL BRANCH
INSTITUTION DIVISION; DIRECTOR’S MEDICAL AND DENTAL
DEPARTMENT; JOHN DOE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 5:16-CV-32


Before DENNIS, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       David H. McCallister, Texas prisoner # 1666170, has moved to dismiss
without prejudice his interlocutory appeal from the magistrate judge’s denial
of his motion for appointment of counsel and a guardian ad litem in his civil



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50542    Document: 00515245155    Page: 2   Date Filed: 12/20/2019


                                No. 19-50542

rights action.   Because the parties did not consent to proceed before the
magistrate judge pursuant to 18 U.S.C. § 636(c)(1), we lack jurisdiction to
consider this appeal. See Donaldson v. Ducote, 373 F.3d 622, 624 (5th Cir.
2004); United States v. Renfro, 620 F.2d 497, 500 (5th Cir. 1980). Accordingly,
we GRANT the motion and DISMISS the appeal WITHOUT PREJUDICE.




                                      2